EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given via telephone by Ira Stickler on July 21, 2021.

The application has been amended as follows:   

Replace the text of claim 1 with the following:
A method for processing a transaction via a transaction device in communication with a server, the method including the steps of: 
providing a supply chain management device comprising: 
a product identifying device, the product identifying device including at least one of a barcode scanner and an RFID reader; and 
an operator identifying device for identifying at least one operator handling a product, the operator identifying device comprising a biometric identifying component and a secondary identifying component, the product identifying device and the operator identifying device being disposed in a shared housing, the secondary identifying component including a first card reader configured to receive and read a first identification card of a supplier and a second card reader configured to receive and read a second identification card of a recipient; 
obtaining, via the operator identifying device, an identifier of the at least one operator handling the product; 
authenticating, via the operator identifying device, the at least one operator by using the at least one operator identifying device; 
obtaining an identifier of the product using the product identifying device associated with the transaction device such that the identifier of the product AMENDMENT3BEDFORD.PO1is obtained with the step of obtaining the identifier of the at least one operator from both the biometric identifying component and the secondary identifying component while the first identification card of the supplier is received by the first card reader 
updating a record to associate the identifier of the at least one operator with the identifier of the product; 
transmitting data from the transaction device to the server, the data including the identifier of the at least one operator and the identifier of the product; 
performing the transaction if the step of obtaining the identifier of the product occurs within a predefined transaction time interval that is negligible; and
cancelling the transaction if the step of obtaining the identifier of the product does not occur within a predefined transaction time interval that is negligible. 


Allowable Subject Matter
2.	Claims 1-19 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:  
	Regarding eligibility, in the examiner’s interpretation the other claim elements recited in the claims use the abstract idea in a manner that impose meaningful limits on the idea so that the claims are more than just a drafting effort to monopolize the idea.  In particular, the product identifying device, operator identifying device, identification cards, and biometric identifying component utilize the abstract idea in a specific manner that is considered to be a practical application, thus the claims are patent eligible.
Regarding novelty and obviousness, the closest prior art (Bryant, US 2013/0231954) discloses many of the recited features of the claimed invention, but it does not show all of them.  Among other things the prior art fails to teach an product identifying device and operator identifying device disposed in a shared housing, the 

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                            

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627